Citation Nr: 0317383	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for rheumatic heart disease with aortic stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from May 1953 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The RO denied entitlement to an evaluation in excess 
of 10 percent for rheumatic heart disease with aortic 
stenosis.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the medical evidence of record is 
inconsistent with respect to the current residuals of 
service-connected rheumatic heart disease.  The Board also 
finds that the medical findings are not fully adequate for 
rating the residuals of rheumatic heart disease.  

Specifically, there is a May 2003 private medical statement, 
which concludes that the veteran has active rheumatic fever 
for which he had been treated with penicillin.  The 
representative argues that the veteran is taking penicillin 
to manage recurrent streptococcus bacteria caused by 
rheumatic fever.  

There are other medical findings of record which show that 
his rheumatic heart disease is not active and that he has 
only a history of rheumatic heart disease with mild-to-
moderate aortic stenosis.  There is also medical evidence 
indicating that the veteran was taking penicillin to control 
intermittent rash, which is secondary to telangectasis and 
excessive sun exposure over the years rather than his 
rheumatic heart disease.  The medical evidence shows that 
this rash has been diagnosed as recurrent erysipelas and 
recurrent erythematic marginatum.  

The medical records also show that the veteran has had 
complaints of fatigue, dyspnea, chest pain and dizziness, 
which he argues is the result of his service-connected heart 
disease.  There is medical evidence suggesting that his 
complaints are out of proportion to what appears to be 
clinically mild-to-moderate aortic valve stenosis.  There is 
also medical evidence suggesting that his complaints are not 
likely due to his valvular heart disease, but are the result 
of nonservice-connected factors that include deconditioning.  
There is medical evidence stating that his complaints of 
chest pain are more likely a muscular or skeletal process and 
that his remaining complaints are most likely due to extreme 
cardiovascular deconditioning in addition to excess body 
weight.  

The Board notes that the current medical records also refer 
to additional VA and private medical treatment and evaluation 
for the veteran's service-connected disability.  These 
records have not been obtained.  

The claims folder shows the RO obtained additional VA and 
private treatment records pertaining to the veteran's heart 
disease subsequent to the September 2002 statement of the 
case.  These records are dated from October 2002 to March 
2003.  Some of these records show treatment for the service-
connected disability at issue.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  Although the veteran's 
representative specifically waived RO consideration of the 
May 2003 medical statement, neither the veteran nor his 
representative waived original consideration of the remaining 
additional evidence.  


Any pertinent evidence, which is received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (2002).  38 C.F.R. § 19.37(a) (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board notes that the RO has not provided the veteran 
notice of the provisions of the VCAA, including the 
implementing regulations.  The evidence also shows the RO has 
not considered the claim under the provisions of the VCAA.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should identify all 
recent VA and private medical treatment 
received for his service-connected 
residuals of rheumatic heart disease with 
aortic stenosis.  


The RO should obtain these records, which 
are not already part of the claims 
folder.  This should include records of 
VA medical treatment for the service-
connected disability dated since March 
2003.  This should also include any 
outstanding VA dermatology treatment 
records dated since 2002.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The RO should advise appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

5.  The RO should conduct any 
development/action brought about by the 
veteran's response.  

6.  The RO schedule the veteran for a VA 
special cardiology examination by a 
specialist in cardiology or on a fee 
basis if necessary in order to assess and 
evaluate the current nature, extent and 
severity of service-connected residuals 
of rheumatic heart disease with aortic 
stenosis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

If considered necessary, the examiner 
should conduct any necessary diagnostic 
studies and record pertinent medical 
complaints, symptoms and clinical 
findings.  This may include 
electrocardiogram, echocardiogram, or an 
x-ray examination.  

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the veteran currently have rheumatic 
heart disease or did he have active 
rheumatic heart disease?  If so, provide 
an opinion as to the specific time period 
when he had active infection with 
valvular heart damage.  In this regard 
the examiner should address the May 2003 
private medical statement, which 
concludes that the veteran has active 
rheumatic fever for which he had been 
treated with penicillin.  
If not, the examiner should identify the 
documentary findings that establish that 
the veteran has valvular heart disease, 
including physical examination findings 
and either echocardiogram, Doppler 
echocardiogram, or cardiac 
catheterization.  If such is established, 
the examiner should specifically state: 

(1) Whether or not the veteran's service-
connected residuals more likely result in 
a workload of greater than 5 METs but not 
greater than 7 METs, and if so, results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or requires continuous 
medication, or evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray examination; or, 

(2) Whether or not the veteran's service-
connected residuals more likely result in 
a workload of greater than 7 METs but not 
greater than 10 METs, and if so, results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or requires continuous 
medication.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  This should include 
a determination addressing whether or not 
any symptoms such as dyspnea, fatigue, 
angina, syncope, or dizziness are 
residuals of the service-connected 
rheumatic heart disease with aortic 
stenosis, or are due to nonservice-
connected disability or other factors.  

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent for rheumatic heart disease with 
aortic stenosis taking into account all 
the evidence, including the evidence 
added to the claims folder since the 
September 2002 statement of the case.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim for increased evaluation.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


